In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00833-CR
____________

PETER GILBERT CONTRERAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 917678



 
MEMORANDUM  OPINION
          On October 8, 2009, we abated
 this appeal and ordered a hearing in the trial
court to determine whether appellant, Peter Gilbert Contreras, desired to prosecute 
his appeal.  We ordered the trial court to conduct the hearing within 60 days.
           On November 17, 2009, the trial court conducted the hearing, and the
supplemental record of that hearing has been filed in this Court.  At the hearing,
appellant stated that he wished to withdraw his appeal.
          We order the appeal reinstated.  Appellant has not filed a written motion to
withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2. We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
          We deny as moot any pending motions.
          The clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Bland and Massengale.  
Do not publish.   Tex. R. App. P. 47.2(b).